Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to communication filed on 10/23/2020. Claims 1 - 20 have been examined.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frader-Thompson et al. (US20190390977A1) hereinafter Frader-Thompson in view of Micali et al. (US20160147243A1) hereinafter Micali and further in view of Watson et al. (US20100070099A1) hereinafter Watson.

As per claim 1. A system comprising: (Frader-Thompson, par0011 teaches smart meter systems are typically networked, through wired or wireless networks, to provide for remote monitoring and meter reading by utility/service providers).
a first application executable by, to: perform a first service, (Frader-Thompson, par0057 teaches generally, hub 102 can include first communications component 104 that can be configured [first application] to communicatively couple to resource metering device 106 that monitors [first service] aggregate or premises-wide consumption of resource 108 at premises 110).
the first service comprising at least one of: receiving, using a first communication protocol, resource consumption data from one or more utility nodes; or processing the resource consumption data; (Frader-Thompson, par0057 teaches generally, hub 102 can include first communications component 104 that can be configured to communicatively [first communication protocol] couple to resource metering device 106 [utility node] that monitors [receiving] aggregate or premises-wide consumption of resource 108 [resource consumption data] at premises 110).
generate first service data comprising at least one of a first service log or a first service metric regarding the first service; and (Frader-Thompson, par0059 teaches resource metering device 106 can be, e.g., a smart meter associated with a utility resource provider, a standard meter associated with the utility resource provider that has been retrofitted to add communications capabilities, or a disparate communications device authorized by the utility resource provider to transmit data monitored by a meter associated with the premises or the predefined portion thereof).
send, to a message service and using a library of at least one of functions or objects, a first message that includes the first service data, the first message being sent based at least in part on; (Frader-Thompson, par0061 and 0075-0076. Par0061 teaches regardless of the particular configuration or topology associated with hub 102, certain benefits should become apparent. For example, irrespective of other components detailed herein that can be included in hub 102, by including first communications component 104 and second communications component 112, hub 102 is able to communicate with both resource metering device 106 and consumption endpoint(s) 114. Thus, hub 102 can operate as a network or interface layer between resource metering device 106 and endpoint(s) 114, and can do so in a centralized and more convenient manner).
a second application executable by, to: perform a second service; (Frader-Thompson, par0057-0065. Par0065 teaches second communications component 112 can be further configured to concurrently support both ZigBee SE protocol 202 and ZigBee HA protocol 302. Conventionally, ZigBee SE protocol and ZigBee HA protocol were designed to be substantially mutually exclusive. As such, conventional devices tend to operate in accordance with one or the other standard, but not both standards. Thus, concurrently supporting both protocols can be particularly advantageous because hub 102 can therefore communicate with a wider range of devices and/or consumption endpoints 114 than any conventional device or system that only employs one or the other of these standards. As one example of achieving concurrent support for both ZigBee SE protocol 202 and ZigBee HA protocol 302, second communications component 112 can be configured to route both ZigBee smart energy profile messages and ZigBee home automation profile messages using ZigBee smart energy profile for encryption, transmission, and network management).
generate second service data comprising at least one of a second service log or a second service metric regarding the second service; and (Frader-Thompson, par0066 teaches referring now to FIG. 4, system 400 that can include hub 102 with one or more additional features or aspects is illustrated. Generally, as with system 100 of FIG. 1, system 400 can include first communications component 104 that can be configured to communicatively couple to resource metering device 106 as well as second communications component 112 that can be configured to communicatively couple to a set of consumption endpoints 114, as previously detailed herein. In addition, hub 102 can also include one or more of a variety of other components, which can now be described).
send, to the message service and using the library, a second message that includes the second service data, the second message being sent based at least in part on a third communication protocol; and  (Frader-Thompson, par0059 teaches resource metering device 106 can be, e.g., a smart meter associated with a utility resource provider, a standard meter associated with the utility resource provider that has been retrofitted to add communications capabilities, or a disparate communications device authorized by the utility resource provider to transmit data monitored by a meter associated with the premises or the predefined portion thereof. Thus, typically, resource metering device 106 will be communicatively coupled to the utility resource provider (not shown) by way of an advanced metering infrastructure (AMI) network or an automatic meter reading (AMR) network).
a service provider comprising one or more third processors and memory storing executable instructions that, when executed by the one or more third processors, cause the one or more third processors to: (Frader-Thompson, par0059-0063. Par0063 teaches such monitoring can be provided by utility resource provider 212 by way of AMI network 214, AMR network 216, or the like. Thus, data related to consumption of resource 108 as well as information provided by utility resource provider 212 such as pricing information, control signals, grid conditions and so on can be accessed by hub 102, and in particular by first communications component 104. In one or more aspect, first communications component 104 can be further configured to communicate with resource metering device 106 in accordance with at least one of ZigBee smart energy (SE) protocol 202, encoded receiver-transmitter (ERT) protocol 204, Internet protocol (IP) 206, power line carrier (PLC) protocol 208, AMI protocol 210, or similar.).
receive, based at least in part on a fourth communication protocol, the first message from the message service; receive, based at least in part on the fourth communication protocol, the second message from the message service; (Frader-Thompson, par0069-0070 teaches It should be appreciated that data store 416 is intended to be a repository of all or portions of data, data sets, or information described herein or otherwise suitable for use with the described subject matter. Data store 416 can be centralized, either remotely or locally cached, or distributed, potentially across multiple devices and/or schemas. Furthermore, data store 416 can be embodied as substantially any type of memory, including but not limited to volatile or nonvolatile, sequential access, structured access, or random access, solid state, and so on. It should be understood that all or portions of data store 416 can be included in hub 102, or can reside in part or entirely remotely from hub 102. For additional detail, FIG. 5 depicts additional features or aspects in connection with management component 408 or more generally hub 102. Accordingly, while still referring to FIG. 4, but turning now as well to FIG. 5, system 500 that can facilitate management and/or control of consumption endpoints 114 is provided. In one or more aspect, management component 408 can be further configured to analyze data received 410 by hub 102 (e.g., via first communications component 104, second communications 112, and/or third communications component 402), and to determine suitable data to transmit 412 from hub 102 based upon at least one configurable set of policies 502 that relate to a variety of features or parameters).
          Frader-Thompson does not explicitly discloses extract the first service data from the first message and publish the first service data to a data store associated with the service provider; and extract the second service data from the second message and publish the second service data to the data store.
          Micali however discloses extract the first service data from the first message and publish the first service data to a data store associated with the service provider; and (Micali, par0168 teaches server 140 may store usage data 806 received from power monitors in homes. Usage data 806 may include, for example, electrical signals processed by power monitor 120, portions of electrical signals processed by power monitor 120, portions of electrical signal processed by power monitor 120 that correspond to electrical events, features generated from electrical signals or electrical events, device events detected by power monitor 120, or all or portions of search graphs created by power monitor 120).
extract the second service data from the second message and publish the second service data to the data store.  (Micali, par0169 teaches server 140 may store power monitor profiles 804 for users of power monitors. Power monitor profiles 804 may store any relevant data relating to the operation of a power monitor 120 by a particular user with the knowledge and permission of the user).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of extract the first service data from the first message and publish the first service data to a data store associated with the service provider; and extract the second service data from the second message and publish the second service data to the data store, as taught by Micali in the system of Frader-Thompson, so reducing electricity usage provides the benefits, among others, of saving money and also protecting the environment by reducing the amount of resources needed to generate the electricity, see Micali par004.
          Frader-Thompson and Micali do not explicitly disclose one or more first processors of a first device associated with a first utility service provider, using a first communication protocol, one or more second processors of a second device associated with a second utility service provider, a second communication protocol.
          Watson however discloses one or more first processors of a first device associated with a first utility service provider, using a first communication protocol, one (Watson, par0067-0068 teaches at S220 a first set of modules corresponding to a first utility (e.g., a first electric utility) is provided. At S222, a second set of modules corresponding to a second utility (e.g., a second electric utility) is provided. The first set of modules can correspond to the first utility, particularly in that they are pre-adapted to communicate with the first utility. Likewise, the second set of modules can be such that they are pre-adapted to communicate with the second utility. As described in S202 and S210, the first set of modules from S220 can be deployed in a first set of appliances [one or more first processors of a first device associated with a first utility service provider] for communicating with a first utility (S224) [first utility service provider]. Similarly, a second set of modules can be deployed in a second set of appliances [one or more second processors of a second device associated with a second utility service provider] for communicating with a second utility (S226)[ second utility service provider]. Once deployed, the first set of appliances can communicate with the first set of modules using a first communication protocol [using a first communication protocol] and the second set of appliances can communicate with the second utility through the second set of modules using a second, different communication protocol [a second communication protocol]. The invention has been described with reference to the preferred embodiments. Obviously, modifications and alterations will occur to others upon reading and understanding the preceding detailed description. For example, it is understood that a first utility can be one of many different types of utilities and likewise a second utility can be one of many different types of utilities, as well as referring to the situation where the first and second utilities are the same type of utility (e.g., both electric) but different companies or suppliers) [first utility service provider, second utility service provider].
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of one or more first processors of a first device associated with a first utility service provider, using a first communication protocol, one or more second processors of a second device associated with a second utility service provider, a second communication protocol, as taught by Watson in the system of Frader-Thompson and Micali, so incorporating new energy saving features and functions into new appliances can lower peak demand, then a potential huge cost savings can be achieved and the peak load that the utility has to accommodate is lessened, see Watson par003.

As per claim 2. Frader-Thompson, Micali and Watson disclose the system of claim 1.
          Frader-Thompson further discloses wherein the memory of the service provider stores further executable instructions that, when executed by the one or more third processors, cause the one or more third processors to: analyze the first message to determine that the first message includes a predetermined type of data, wherein the first service data is extracted from the first message based at least in part on determining that the first message includes the predetermined type of data.  (Frader-Thompson, par0067-0068 teaches by leveraging LAN 404 or WAN 406, third communications component 402 can facilitate the propagation of data or messages from the utility resource provider by way of a network generally more robust than existing means for communicating with resource metering device 106 or other devices associated with premises 110. As still another example, by leveraging LAN 404 or WAN 406, third communications component 402 can facilitate remote access and/or control of hub 102 by way of substantially any suitable device. In particular, virtually any suitable device can operate as a user interface for hub 102, which is further described in connection with FIGS. 5, 6, and 7.In addition, in one or more aspect, hub 102 can further comprise management component 408 that can be configured to analyze data received by hub 102 and to determine suitable data to transmit from hub 102, which are depicted by way of reference numerals 410 and 412, respectively. Data received 410 can be or relate to data received by any of the communications components 104, 112, or 402 any of which can be stored to data store 416 and later retrieved by management component 408. Likewise, data to transmit 412 can be or can relate to data received by any of the communications components 104, 112, or 402 or data retrieved from data store 416, potentially transformed in some manner by management component 408).

As per claim 4. Frader-Thompson, Micali and Watson disclose the system of claim 1.
          Frader-Thompson further discloses wherein the first service data comprises the first service log indicating at least one of an error that occurred while performing the first service, a time when the resource consumption data was received, a time when the first service was performed, or an exception that occurred while performing the first service.  (Frader-Thompson, par0070-0072 teaches in one or more aspect, management component 408 can be further configured to analyze data received 410 by hub 102 (e.g., via first communications component 104, second communications 112, and/or third communications component 402), and to determine suitable data to transmit 412 from hub 102 based upon at least one configurable set of policies 502 that relate to a variety of features or parameters. Management component 408 can be further configured to receive and store control data 504 received from resource metering device 106 or in another manner, such as by way of third communications component 402. Such control data 504 can include, e.g., one or more of the following: (1) an indication of a current rate of consumption of resource 108; (2) an indication of aggregate consumption of resource 108 over a predefined period of time; (3) a current or forecasted unit price for resource 108; (4) a condition or event associated with provision of resource 108; (5) a specific command or instruction intended for at least one consumption endpoint 114; or (6) a text message intended for display by at least one consumption endpoint 114).

As per claim 5. Frader-Thompson, Micali and Watson disclose the system of claim 1.
          Frader-Thompson does not explicitly discloses wherein the first service data comprises the first service metric, and the memory of the service provider stores further executable instructions that, when executed by the one or more third processors, cause the one or more third processors to: process the first service data in substantially real-time as the first service data is received; and provide a notification regarding performance of the first service at the first device.
           Micali  however discloses wherein the first service data comprises the first service metric, and the memory of the service provider stores further executable instructions that, when executed by the one or more third processors, cause the one or more third processors to: (Micali, par0095 teaches when power monitor 120 transmits device information to server 140 [third processors], the architecture of the network connections between power monitor 120 and server 140 may be configured to enhance real-time transmission of information. FIG. 6 shows one implementation of a system 600 with network connections between power monitor 120 and two server computers, denoted API server 610 and monitor bridge 620. In addition, user device 150 may also have network connections between API server 610 and monitor bridge 620. API server 610 and monitor bridge 620 may include any of the components described below for server 140).
process the first service data in substantially real-time as the first service data is received; and provide a notification regarding performance of the first service at the first device.  (Micali, par0096-0097 teaches when a user is viewing device information, system 600 may operate in a real-time mode and power monitor 120 can provide real-time information so that the user is always viewing up to date information. In some implementations, monitor bridge 620 facilitates the transmission of real-time information from power monitor 120 to user device 150. To allow faster switching between historical mode and real-time mode, network connection C1 may be a continuous network connection. For example, power monitor 120 can be configured so that the connection is maintained even when not in use. For example, it may automatically connect to monitor bridge after being powered on, and configured so that it if ever loses the connection to monitor bridge 620, it will immediately attempt to reestablish the connection. Other connections, such as connections C2-C4 may not be continuous connections, and these connections may be opened when a device needs to transmit information and closed upon the completion of the transmission (or shortly afterwards, upon expiration of a time out, or some other criterion).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first service data comprises the first service metric, and the memory of the service provider stores further executable instructions that, when executed by the one or more third processors, cause the one or more third processors to: process the first service data in substantially real-time as the first service data is received; and provide a notification regarding performance of the first service at the first device, as taught by Micali in the system of Frader-Thompson, so reducing electricity usage provides the benefits, among others, of saving money and also protecting the environment by reducing the amount of resources needed to generate the electricity, see Micali par004.

As per claim 6. A system comprising: one or more processors; and memory communicatively coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Frader-Thompson, par0151 teaches FIG. 26 illustrates a block diagram of an exemplary embodiment of an energy monitoring and management system 2600. As shown in FIG. 26, system 2600 includes a hub 2612 which is in communication with one or more node interface devices (NIDs) 2610, each NID 2610 being associated with a respective energy consuming device 2620. The communication between hub 2612 and each NID 2610 may be wired or wireless. NIDs can be physically part of the energy consuming device, e.g. built into the washing machine, or can be separate, e.g. a smart plug into which the washing machine is plugged).
receiving, first service data from a message service, the first service data comprising at least one of a first service log or a first service metric regarding a first service performed; (Frader-Thompson, par0057-0059 teaches generally, hub 102 can include first communications component 104 that can be configured to communicatively  couple to resource metering device 106 [utility node] that monitors [receiving] aggregate or premises-wide consumption of resource 108 [resource consumption data] at premises 110. Resource metering device 106 can be, e.g., a smart meter associated with a utility resource provider, a standard meter associated with the utility resource provider that has been retrofitted to add communications capabilities, or a disparate communications device authorized by the utility resource provider to transmit data monitored by a meter associated with the premises or the predefined portion thereof).
receiving, second service data from the message service, the second service data comprising at least one of a second service log or a second service metric regarding a second service performed by; (Frader-Thompson, par0057-0065. Par0061 teaches regardless of the particular configuration or topology associated with hub 102, certain benefits should become apparent. For example, irrespective of other components detailed herein that can be included in hub 102, by including first communications component 104 and second communications component 112, hub 102 is able to communicate with both resource metering device 106 and consumption endpoint(s) 114. Thus, hub 102 can operate as a network or interface layer between resource metering device 106 and endpoint(s) 114, and can do so in a centralized and more convenient manner).
determining that the first service data includes a predetermined type of data; determining that the second service data includes the predetermined type of data; (Frader-Thompson, par0069-0070 teaches while still referring to FIG. 4, but turning now as well to FIG. 5, system 500 that can facilitate management and/or control of consumption endpoints 114 is provided. In one or more aspect, management component 408 can be further configured to analyze data received 410 by hub 102 (e.g., via first communications component 104, second communications 112, and/or third communications component 402), and to determine suitable data to transmit 412 from hub 102 based upon at least one configurable set of policies 502 that relate to a variety of features or parameters).
          Frader-Thompson do not explicitly disclose storing the first service data in a data store associated with the system; storing the second service data in the data store; and performing an action based on at least one of the first service data or the second service data that is stored in the data store.
          Micali however discloses storing the first service data in a data store associated with the system (Micali, par0168 teaches server 140 may store usage data 806 received from power monitors in homes. Usage data 806 may include, for example, electrical signals processed by power monitor 120, portions of electrical signals processed by power monitor 120, portions of electrical signal processed by power monitor 120 that correspond to electrical events, features generated from electrical signals or electrical events, device events detected by power monitor 120, or all or portions of search graphs created by power monitor 120).
storing the second service data in the data store.  (Micali, par0186 teaches data may be used determine the amount of water, gas, or oil used by devices, including but not limited to information obtained from water, gas, or oil bills (e.g., manually entered by a user or obtained automatically) or usage information obtained from other sources, such as the utility company (e.g., using web scraping techniques, using an API provided by a utility company to obtain information from a server of the utility company, or obtaining information from a smart meter for water, gas, or oil), see also par0169 teaches server 140 may store power monitor profiles 804 for users of power monitors. Power monitor profiles 804 may store any relevant data relating to the operation of a power monitor 120 by a particular user with the knowledge and permission of the user).
and performing an action based on at least one of the first service data or the second service data that is stored in the data store.  (Micali, par0170 teaches a power monitor profile may also store models that are specific to a particular user. Models may be updated or adapted to a specific user's house and specific devices in a user's house. The house-specific models may be stored (or a link to the models may be stored) in a user's power monitor profile. Usage data of a user may also be stored (or a link to the usage data may be stored) in the user's power monitor profile. The usage data may be labeled by the user or may be labeled automatically by a company that creates the power monitor models for a user. This usage data may be used to create house-specific models for a user).

          Frader-Thompson and Micali do not explicitly disclose a first remote device associated with a first utility service provider, the first service being associated with a second communication protocol, first communication protocol, a second remote device associated with a second utility service provider.
          Watson however discloses a first remote device associated with a first utility service provider, the first service being associated with a second communication protocol, first communication protocol, a second remote device associated with a second utility service provider. (Watson, par0067-0068 teaches at S220 a first set of modules corresponding to a first utility (e.g., a first electric utility) is provided. At S222, a second set of modules corresponding to a second utility (e.g., a second electric utility) is provided. The first set of modules can correspond to the first utility, particularly in that they are pre-adapted to communicate with the first utility. Likewise, the second set of modules can be such that they are pre-adapted to communicate with the second utility. As described in S202 and S210, the first set of modules from S220 can be deployed in a first set of appliances [a first remote device associated with a first utility service provider] for communicating with a first utility (S224) [first utility service provider]. Similarly, a second set of modules can be deployed in a second set of appliances [a second remote device associated with a second utility service provider] for communicating with a second utility (S226)[ second utility service provider]. Once deployed, the first set of appliances can communicate with the first set of modules using a first communication protocol [a second communication protocol] and the second set of appliances can communicate with the second utility through the second set of modules using a second, different communication protocol [a first communication protocol]. The invention has been described with reference to the preferred embodiments. Obviously, modifications and alterations will occur to others upon reading and understanding the preceding detailed description. For example, it is understood that a first utility can be one of many different types of utilities and likewise a second utility can be one of many different types of utilities, as well as referring to the situation where the first and second utilities are the same type of utility (e.g., both electric) but different companies or suppliers) [first utility service provider, second utility service provider].
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a first remote device associated with a first utility service provider, the first service being associated with a second communication protocol, first communication protocol, a second remote device associated with a second utility service provider, as taught by Watson in the system of Frader-Thompson and Micali, so incorporating new energy saving features and functions into new appliances can lower peak demand, then a 

As per claim 7. Frader-Thompson, Micali and Watson disclose the system of claim 6.
          Frader-Thompson further discloses wherein the system is associated with a first network and at least one of the first remote device or the second remote device is associated with a second network that is different than the first network.  (Frader-Thompson, par0124-0125 teaches FIG. 13 provides exemplary method 1300 for interfacing to a communications hub for facilitating management of resource consumption is illustrated. Generally, at reference numeral 1302, a resource metering device for monitoring consumption of a resource at a premises can be networked to a communications hub. Such networking can be according to substantially any network protocol supported by the resource metering device. In addition, at reference numeral 1304, at least one consumption endpoint (e.g., a thermostat, a TCU, a smart plug, a smart power strip, a load control switch, or a smart appliance) can be networked to the communications hub. In this case, such networking can be according to substantially any network protocol supported by the at least one consumption endpoint. Moreover, at reference numeral 1306, a user interface can be employed for monitoring and controlling the communications hub).

As per claim 8. Frader-Thompson, Micali and Watson disclose the system of claim 6.
          Frader-Thompson further discloses wherein the first service data comprises the first service log indicating at least one of an error that occurred while performing the first (Frader-Thompson, par0070-0072 teaches in one or more aspect, management component 408 can be further configured to analyze data received 410 by hub 102 (e.g., via first communications component 104, second communications 112, and/or third communications component 402), and to determine suitable data to transmit 412 from hub 102 based upon at least one configurable set of policies 502 that relate to a variety of features or parameters. Management component 408 can be further configured to receive and store control data 504 received from resource metering device 106 or in another manner, such as by way of third communications component 402. Such control data 504 can include, e.g., one or more of the following: (1) an indication of a current rate of consumption of resource 108; (2) an indication of aggregate consumption of resource 108 over a predefined period of time; (3) a current or forecasted unit price for resource 108; (4) a condition or event associated with provision of resource 108; (5) a specific command or instruction intended for at least one consumption endpoint 114; or (6) a text message intended for display by at least one consumption endpoint 114).

As per claim 9. Frader-Thompson, Micali and Watson disclose the system of claim 6.
          Frader-Thompson further discloses wherein the first service data comprises the first service metric, the first service metric indicating at least one of a number of errors that have occurred for the first service or a number of transactions that have been performed by the first service. (Frader-Thompson, par0079 teaches management component 408 can be further configured to receive and store transaction data 508. Transaction data 508 can be received from one or more consumption endpoint 114, as part of real-time monitoring, a periodic audit, or obtained by some other means. Typically, transaction data 508 will relate to a state or a history of states associated with one or more consumption endpoint 114; an operational mode or history thereof of one or more consumption endpoints 114, an input or transaction or history thereof of one or more consumption endpoints 114, or similar. Hence, all or a portion of all states, operational modes, and inputs can be logged and stored, e.g., for analytical purposes (e.g., efficiency analysis or forecasting, maintenance, etc.) or for recordkeeping purposes (e.g., history of use, warranty compliance, etc.). Moreover, all or a portion of the stored transaction data 508 can be uploaded to a server that is remote (e.g., remote server 512) from premises 110 by third communication component 402 via LAN 404 or WAN 406).

As per claim 10. Frader-Thompson, Micali and Watson disclose the system of claim 6.
          Frader-Thompson does not explicitly discloses wherein the action comprises at least one of: processing the first service data in substantially real-time as the first service data is received; or providing a notification regarding performance of the first service at the first remote device.
          Micali however discloses wherein the action comprises at least one of: processing the first service data in substantially real-time as the first service data is received; or providing a notification regarding performance of the first service at the first remote device. (Micali, par0096-0097 teaches when a user is viewing device information, system 600 may operate in a real-time mode and power monitor 120 can provide real-time information so that the user is always viewing up to date information. In some implementations, monitor bridge 620 facilitates the transmission of real-time information from power monitor 120 to user device 150. To allow faster switching between historical mode and real-time mode, network connection C1 may be a continuous network connection. For example, power monitor 120 can be configured so that the connection is maintained even when not in use. For example, it may automatically connect to monitor bridge after being powered on, and configured so that it if ever loses the connection to monitor bridge 620, it will immediately attempt to reestablish the connection. Other connections, such as connections C2-C4 may not be continuous connections, and these connections may be opened when a device needs to transmit information and closed upon the completion of the transmission (or shortly afterwards, upon expiration of a time out, or some other criterion).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the action comprises at least one of: processing the first service data in substantially real-time as the first service data is received; or providing a notification regarding performance of the first service at the first remote device, as taught by Micali in the system of Frader-Thompson, so reducing electricity usage provides the benefits, among others, of saving money and also protecting the environment by reducing the amount of resources needed to generate the electricity, see Micali par004.

As per claim 11. Frader-Thompson, Micali and Watson disclose the system of claim 6.
(Frader-Thompson, par0057 teaches generally, hub 102 can include first communications component 104 that can be configured to communicatively couple to resource metering device 106 [first device] that monitors [first service] aggregate or premises-wide consumption of resource 108 at premises 110).
receiving, resource consumption data from one or more utility nodes; or processing the resource consumption data; (Frader-Thompson, par0057 teaches generally, hub 102 can include first communications component 104 that can be configured to communicatively couple to resource metering device 106 [utility node] that monitors [receiving] aggregate or premises-wide consumption of resource 108 [resource consumption data] at premises 110).
generate at least one of the first service log or the first service metric regarding the first service; (Frader-Thompson, par0059 teaches resource metering device 106 can be, e.g., a smart meter associated with a utility resource provider, a standard meter associated with the utility resource provider that has been retrofitted to add communications capabilities, or a disparate communications device authorized by the utility resource provider to transmit data monitored by a meter associated with the premises or the predefined portion thereof).
and send, using a library of at least one of functions or objects, a first message to the system, the first message including at least one of the first service log or the first service metric.  (Frader-Thompson, par0061 teaches regardless of the particular configuration or topology associated with hub 102, certain benefits should become apparent. For example, irrespective of other components detailed herein that can be included in hub 102, by including first communications component 104 and second communications component 112, hub 102 is able to communicate with both resource metering device 106 and consumption endpoint(s) 114. Thus, hub 102 can operate as a network or interface layer between resource metering device 106 and endpoint(s) 114, and can do so in a centralized and more convenient manner).
          Frader-Thompson and Micali do not explicitly disclose using the second communication protocol.
          Watson however discloses using the second communication protocol. (Watson, par0067-0068 teaches as described in S202 and S210, the first set of modules from S220 can be deployed in a first set of appliances [a first remote device associated with a first utility service provider] for communicating with a first utility (S224) [first utility service provider]. Similarly, a second set of modules can be deployed in a second set of appliances [a second remote device associated with a second utility service provider] for communicating with a second utility (S226)[ second utility service provider]. Once deployed, the first set of appliances can communicate with the first set of modules using a first communication protocol [a second communication protocol] and the second set of appliances can communicate with the second utility through the second set of modules using a second, different communication protocol [a first communication protocol].
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of using the second communication protocol, as taught by Watson in the system of Frader-Thompson and Micali, so incorporating new energy saving features and functions into 

As per claim 12. Frader-Thompson, Micali and Watson disclose the system of claim 11.
           Frader-Thompson further discloses comprising: the second remote device to: perform the second service; generate at least one of the second service log or the second service metric regarding the second service; (Frader-Thompson, par0066 teaches referring now to FIG. 4, system 400 that can include hub 102 with one or more additional features or aspects is illustrated. Generally, as with system 100 of FIG. 1, system 400 can include first communications component 104 that can be configured to communicatively couple to resource metering device 106 as well as second communications component 112 that can be configured to communicatively couple to a set of consumption endpoints 114, as previously detailed herein. In addition, hub 102 can also include one or more of a variety of other components, which can now be described).
and send, using the library, a second message to the system, the second message including at least one of the second service log or the second service metric.  (Frader-Thompson, par0059 teaches resource metering device 106 can be, e.g., a smart meter associated with a utility resource provider, a standard meter associated with the utility resource provider that has been retrofitted to add communications capabilities, or a disparate communications device authorized by the utility resource provider to transmit data monitored by a meter associated with the premises or the predefined portion thereof. Thus, typically, resource metering device 106 will be communicatively coupled to the utility resource provider (not shown) by way of an advanced metering infrastructure (AMI) network or an automatic meter reading (AMR) network).

As per claim 13. Frader-Thompson, Micali and Watson disclose the system of claim 12.
          Frader-Thompson further discloses wherein the second service comprises at least one of: receiving, additional resource consumption data from one or more additional utility nodes; or processing the additional resource consumption data. (Frader-Thompson, par0059 teaches resource metering device 106 can be, e.g., a smart meter associated with a utility resource provider, a standard meter associated with the utility resource provider that has been retrofitted to add communications capabilities, or a disparate communications device authorized by the utility resource provider to transmit data monitored by a meter associated with the premises or the predefined portion thereof. Thus, typically, resource metering device 106 will be communicatively coupled to the utility resource provider (not shown) by way of an advanced metering infrastructure (AMI) network or an automatic meter reading (AMR) network).
          Frader-Thompson and Micali do not explicitly disclose using the second communication protocol.
          Watson however discloses using the second communication protocol. (Watson, par0067-0068 teaches as described in S202 and S210, the first set of modules from S220 can be deployed in a first set of appliances [a first remote device associated with a first utility service provider] for communicating with a first utility (S224) [first utility service provider]. Similarly, a second set of modules can be deployed in a second set of appliances [a second remote device associated with a second utility service provider] for communicating with a second utility (S226)[ second utility service provider]. Once deployed, the first set of appliances can communicate with the first set of modules using a first communication protocol [a second communication protocol] and the second set of appliances can communicate with the second utility through the second set of modules using a second, different communication protocol [a first communication protocol].
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of using the second communication protocol, as taught by Watson in the system of Frader-Thompson and Micali, so incorporating new energy saving features and functions into new appliances can lower peak demand, then a potential huge cost savings can be achieved and the peak load that the utility has to accommodate is lessened, see Watson par003.

As per claim 14. Frader-Thompson, Micali and Watson disclose the system of claim 6.
          Frader-Thompson further discloses wherein the first remote device is associated with a first utility entity and the second remote device is associated with a second utility entity. (Frader-Thompson, par0175 teaches the hub 2800 provides integration and interrelation of utility sensory and measurement functions, service monitoring and recording functions, service control and policy enforcement functions, web-based configuration and service delivery interfaces, and secure communications into a single device).

As per claim 15. A method comprising: performing, (Frader-Thompson, par0016 teaches the subject disclosure describes an architecture that can provide an interface in connection with management of resource consumption).
a first service related to resource consumption data; (Frader-Thompson, par0057 teaches generally, hub 102 can include first communications component 104 that can be configured to communicatively couple to resource metering device 106 that monitors [first service] aggregate or premises-wide consumption of resource 108 at premises 110).
generating, by the first device, first service data comprising at least one of a first service log or a first service metric regarding one or more events that have occurred while performing the first service; (Frader-Thompson, par0059 teaches resource metering device 106 can be, e.g., a smart meter associated with a utility resource provider, a standard meter associated with the utility resource provider that has been retrofitted to add communications capabilities, or a disparate communications device authorized by the utility resource provider to transmit data monitored by a meter associated with the premises or the predefined portion thereof).
sending, by the first device and using a library of at least one of functions or objects, a first message that includes the first service data to a message service; (Frader-Thompson, par0061 and 0075-0076. Par0061 teaches regardless of the particular configuration or topology associated with hub 102, certain benefits should become apparent. For example, irrespective of other components detailed herein that can be included in hub 102, by including first communications component 104 and second communications component 112, hub 102 is able to communicate with both resource metering device 106 and consumption endpoint(s) 114. Thus, hub 102 can operate as a network or interface layer between resource metering device 106 and endpoint(s) 114, and can do so in a centralized and more convenient manner).
performing, a second service, the second service comprising at least one of a third service or a portion of the first service; (Frader-Thompson, par0057-0065. Par0065 teaches second communications component 112 can he further configured to concurrently support both ZigBee SE protocol 202 and ZigBee HA protocol 302. Conventionally, ZigBee SE protocol and ZigBee HA protocol were designed to be substantially mutually exclusive. As such, conventional devices tend to operate in accordance with one or the other standard, but not both standards. Thus, concurrently supporting both protocols can be particularly advantageous because hub 102 can therefore communicate with a wider range of devices and/or consumption endpoints 114 than any conventional device or system that only employs one or the other of these standards. As one example of achieving concurrent support for both ZigBee SE protocol 202 and ZigBee HA protocol 302, second communications component 112 can be configured to route both ZigBee smart energy profile messages and ZigBee home automation profile messages using ZigBee smart energy profile for encryption, transmission, and network management).
generating, by the second device, second service data comprising at least one of a second service log or a second service metric regarding the second service;  (Frader-Thompson, par0066 teaches referring now to FIG. 4, system 400 that can include hub 102 with one or more additional features or aspects is illustrated. Generally, as with system 100 of FIG. 1, system 400 can include first communications component 104 that can be configured to communicatively couple to resource metering device 106 as well as second communications component 112 that can be configured to communicatively couple to a set of consumption endpoints 114, as previously detailed herein. In addition, hub 102 can also include one or more of a variety of other components, which can now be described).
sending, by the second device and using the library, a second message that includes the second service data to the message service; (Frader-Thompson, par0059 teaches resource metering device 106 can be, e.g., a smart meter associated with a utility resource provider, a standard meter associated with the utility resource provider that has been retrofitted to add communications capabilities, or a disparate communications device authorized by the utility resource provider to transmit data monitored by a meter associated with the premises or the predefined portion thereof. Thus, typically, resource metering device 106 will be communicatively coupled to the utility resource provider (not shown) by way of an advanced metering infrastructure (AMI) network or an automatic meter reading (AMR) network).
receiving, by a service provider that includes one or more processors and based at least in part on, the first message from the message service; (Frader-Thompson, par0059-0063. Par0059 teaches resource metering device 106 can be, e.g., a smart meter associated with a utility resource provider, a standard meter associated with the utility resource provider that has been retrofitted to add communications capabilities, or a disparate communications device authorized by the utility resource provider to transmit data monitored by a meter associated with the premises or the predefined portion thereof. Thus, typically, resource metering device 106 will be communicatively coupled to the utility resource provider (not shown) by way of an advanced metering infrastructure (AMI) network or an automatic meter reading (AMR) network).
receiving, by the service provider and based at least in part on, the second message from the message service; (Frader-Thompson, par0063 teaches such monitoring can be provided by utility resource provider 212 by way of AMI network 214, AMR network 216, or the like. Thus, data related to consumption of resource 108 as well as information provided by utility resource provider 212 such as pricing information, control signals, grid conditions and so on can be accessed by hub 102, and in particular by first communications component 104. In one or more aspect, first communications component 104 can be further configured to communicate with resource metering device 106 in accordance with at least one of ZigBee smart energy (SE) protocol 202, encoded receiver-transmitter (ERT) protocol 204, Internet protocol (IP) 206, power line carrier (PLC) protocol 208, AMI protocol 210, or similar.).
          Frader-Thompson does not explicitly discloses and storing, by the service provider, the first service data and the second service data in a data store associated with the service provider.
          Micali however discloses and storing, by the service provider, the first service data and, (Micali, par0168 teaches server 140 may store usage data 806 received from power monitors in homes. Usage data 806 may include, for example, electrical signals processed by power monitor 120, portions of electrical signals processed by power monitor 120, portions of electrical signal processed by power monitor 120 that correspond to electrical events, features generated from electrical signals or electrical events, device events detected by power monitor 120, or all or portions of search graphs created by power monitor 120).
the second service data in a data store associated with the service provider.  (Micali, par0169 teaches server 140 may store power monitor profiles 804 for users of power monitors. Power monitor profiles 804 may store any relevant data relating to the operation of a power monitor 120 by a particular user with the knowledge and permission of the user).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of and storing, by the service provider, the first service data and the second service data in a data store associated with the service provider, as taught by Micali in the method of Frader-Thompson, so reducing electricity usage provides the benefits, among others, of saving money and also protecting the environment by reducing the amount of resources needed to generate the electricity, see Micali par004.
          Frader-Thompson and Micali do not explicitly disclose a first device and based at least in part on a first communication protocol, associated with a first utility resource type, a second device and based at least in part on the first communication protocol, being associated with a second utility resource type, a second communication protocol.
          Watson however discloses a first device and based at least in part on a first communication protocol, associated with a first utility resource type, a second device and based at least in part on the first communication protocol, being associated with a (Watson, par0067-0068 teaches at S220 a first set of modules corresponding to a first utility (e.g., a first electric utility) is provided. At S222, a second set of modules corresponding to a second utility (e.g., a second electric utility) is provided. The first set of modules can correspond to the first utility, particularly in that they are pre-adapted to communicate with the first utility. Likewise, the second set of modules can be such that they are pre-adapted to communicate with the second utility. As described in S202 and S210, the first set of modules from S220 can be deployed in a first set of appliances [a first remote device associated with a first utility service provider] for communicating with a first utility (S224) [first utility service provider]. Similarly, a second set of modules can be deployed in a second set of appliances [a second remote device associated with a second utility service provider] for communicating with a second utility (S226)[ second utility service provider]. Once deployed, the first set of appliances can communicate with the first set of modules using a first communication protocol [a first communication protocol] and the second set of appliances can communicate with the second utility through the second set of modules using a second, different communication protocol [a second communication protocol]. The invention has been described with reference to the preferred embodiments. Obviously, modifications and alterations will occur to others upon reading and understanding the preceding detailed description. For example, it is understood that a first utility can be one of many different types of utilities and likewise a second utility can be one of many different types of utilities [first utility resource type, second utility resource type], as well as referring to the situation where the first and second utilities are the same type of utility (e.g., both electric) but different companies or suppliers).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a first device and based at least in part on a first communication protocol, associated with a first utility resource type, a second device and based at least in part on the first communication protocol, being associated with a second utility resource type, a second communication protocol, as taught by Watson in the method of Frader-Thompson and Micali, so incorporating new energy saving features and functions into new appliances can lower peak demand, then a potential huge cost savings can be achieved and the peak load that the utility has to accommodate is lessened, see Watson par003.

As per claim 16. Frader-Thompson, Micali and Watson disclose the method of claim 15.
          Frader-Thompson does not explicitly discloses wherein the first device comprises a first server instance associated with the first service and the second device comprises a second server instance associated with the first service.
          Micali however discloses wherein the first device comprises a first server instance associated with the first service and the second device comprises a second server instance associated with the first service. (Micali, par0305-0310 teaches transmitting, to the first server via the first network connection, the information about power consumption of the plurality of devices; receiving a request, from the first server via the first network connection, to stop providing real-time information about power consumption of the plurality of devices in the building; and maintain the first network connection with the first server).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first device comprises a first server instance associated with the first service and the second device comprises a second server instance associated with the first service, as taught by Micali in the method of Frader-Thompson, so reducing electricity usage provides the benefits, among others, of saving money and also protecting the environment by reducing the amount of resources needed to generate the electricity, see Micali par004.

As per claim 17. Frader-Thompson, Micali and Watson disclose the method of claim 15.
          Frader-Thompson further discloses wherein the first device and the second device each comprise a device located remotely from the service provider.  (Frader-Thompson, par0159 teaches FIG. 27 is a high level block diagram of the infrastructure 2700 of the smart meter network interfacing with a home area network. In such an infrastructure, the smart meter 2740 communicates usage to a utility company 2730 through the use of a communications path 2720. The smart meter 2740 measures usage of the utility's commodity (e.g., electricity, water, gas), and displays the cumulative usage on its display, and communicates usage back to utility company 2730. The communications path 2720 is a two-way communications path such that utility company 2730 can use to forward control signals and other information to each consumer. In an aspect, the communication path 2720 is wired).

As per claim 19. Frader-Thompson, Micali and Watson disclose the method of claim 15.
          Frader-Thompson further discloses comprising: processing, by the service provider, the first service data in substantially real-time as the first service data is received; and providing, by the service provider, a notification regarding performance of the first service at the first device. (Frader-Thompson, par0193 teaches once real-time energy usage has been measured by the NID or the hub, there is virtually no limit to what can be done with the data. By way of example and not limitation: a) exchange data with a “smart meter” 2616 and with the “smart grid,” including reporting power conditions which are valuable to the utility about the quality of power they are providing and giving the consumer feedback about usage so that they can make informed decisions about when to consume; h) communicate with the user interface 2614 which provides various forms of visible feedback to the consumer about the power usage in real- or near real-time; c) communicate with third-party products using open source communication protocols (as listed previously for example) to display real time data in more sophisticated projects including automated smart houses and corporate institutions).
 
As per claim 20. Frader-Thompson, Micali and Watson disclose the method of claim 15.

          Micali however discloses further comprising: accessing, by the service provider (Micali, par0039-0040 teaches server computer 140 may receive information about devices in the home from power monitor 120. For example, server computer 140 may receive information about device events or real-time power usage of devices in the home. Server computer 140 may store, further process, or facilitate presentation of the information to end users, including energy users, utility companies, third parties (e.g., parties tracking or regulating energy usage), and/or to the host of the methods and systems disclosed herein, such as for various analytic purposes. User device 150 may be any device that provides information to a user including but not limited to phones, tablets, desktop computers, and wearable devices. User device 150 may present, for example, information about device events and real-time power usage to the user).
the first service data from the data store; (Micali, par0069 teaches it should be appreciated that data store 416 is intended to be a repository of all or portions of data, data sets, or information described herein or otherwise suitable for use with the described subject matter. Data store 416 can be centralized, either remotely or locally cached, or distributed, potentially across multiple devices and/or schemas).
processing, by the service provider, the first service data to evaluate an error that has occurred at the first device; (Micali, par0164 teaches in various embodiments, sensor engines 2803, packet/frame/event classification engines 2804, monitoring and recording application components 2860, and control and reporting application components 2870 may detect outages, failures, disruptions, and restoration in utility distribution. Additionally, in an aspect, an embodiment of these engines and components may take actions in the event of a detected outage, failure, disruption, and restoration, such as generating notifications, opening/closing switches, generating reports, and the like).
and providing, by the service provider, information regarding the processing. (Micali, par0119 teaches in addition, the communications hub can also receive various other data. For example, at reference numeral 1204, the communications hub can receive control data including any of a variety of information that can be supplied by an associated utility resource provider. By way of illustration, such control data can relate to, e.g., an indication of a current rate of consumption of the resource, an indication of aggregate consumption of the resource over a predefined period of time, a current or forecasted unit price of the resource, a condition or event associated with provision of the resource, a specific command or instruction intended for at least one consumption endpoint included in the set of consumption endpoints, or a text message intended for display by at least one consumption endpoint included in the set of consumption endpoints).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: accessing, by the service provider, the first service data from the data store; processing, by the service provider, the first service data to evaluate an error that has occurred at the first device; and providing, by the service provider, information regarding the processing, as taught by Micali in the method of Frader-Thompson, so .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frader-Thompson in view of Micali further in view of Watson, and further in view of Vaswani et al (US20080186202A1) hereinafter Vaswani
.
As per claim 3. Frader-Thompson, Micali and Watson disclose the system of claim 1.
          Frader-Thompson, Micali and Watson do not explicitly disclose wherein the first communication protocol comprises a first Internet Protocol (IP) version that uses a first addressing format and the fourth communication protocol comprises a second IP version that uses a second addressing format.
          Vaswani however discloses wherein the first communication protocol comprises a first Internet Protocol (IP) version that uses a first addressing format and the fourth communication protocol comprises a second IP version that uses a second addressing format.  (Vaswani, par0091 teaches FIG. 12 is a generalized block diagram illustrating a network 1200 where IPv6 packets are passed through an IPv4 WAN. Network 1200 may include two local area networks 1201 and 1202. LANs 1201 and 1202 include nodes 1203. In the presently preferred embodiment, nodes 1203 are utility nodes [first communication protocol]. LANs 1201 and 1202 communicate with nodes 1203 using IPv6 protocols and addressing. LAN 1202 is connected to access point AP1 1204. LAN 1201 is connected to access points AP2 1205 and AP3 1206. Access point AP1 1204 and access point AP2 1205 connect to communications network 1207. Access point AP3 1206 connects to communications network 1208. In the presently preferred embodiment, communications networks 1207 and 1208 are wide area networks [fourth communication protocol] which communicate using IPv4 protocols and addresses). 
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first communication protocol comprises a first Internet Protocol (IP) version that uses a first addressing format and the fourth communication protocol comprises a second IP version that uses a second addressing format, as taught by Vaswani in the system of Frader-Thompson, Micali and Watson, so commodity (such as water, electricity, gas, etc.) metering information, as well as other information, is typically reported from the network devices associated with the meters to the reporting and billing systems , see Vaswani par0005.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Frader-Thompson in view of Micali further in view of Watson, and further in view of Caldwell et al. (US10298611B1) hereinafter Caldwell.

As per claim 18. Frader-Thompson, Micali and Watson disclose the method of claim 15.
          Frader-Thompson, Micali and Watson do not explicitly disclose wherein the service provider is associated with a first network and at least one of the first device or the second device is associated with a second network that is different than the first 
          Caldwell however discloses wherein the service provider is associated with a first network and at least one of the first device or the second device is associated with a second network that is different than the first network and wherein receiving at least one of the first message or the second message includes bypassing a firewall associated with at least one of the first network or the second network.  (Caldwell, col13, ln47-54 teaches with reference again to FIG. 2, monitor system 202 may perform network vulnerability assessments of the one or more devices (e.g., device D1) via relay device 206, network 208, and network 204. The communications of the network vulnerability assessments between monitor system 202 and the one or more devices may bypass firewall 212. As a result, monitor system 202 may be communicatively coupled to network 208 independent of firewall 212).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the service provider is associated with a first network and at least one of the first device or the second device is associated with a second network that is different than the first network and wherein receiving at least one of the first message or the second message includes bypassing a firewall associated with at least one of the first network or the second network, as taught by Caldwell in the method of Frader-Thompson, Micali and Watson, so a network vulnerability assessment may include a 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/M.M./Examiner, Art Unit 2442                      

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442